DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 20 is objected to because of the following informalities:  An apparent minor typographical error in line 4 at “the cap” (i.e. Applicant appears to mean “the gap”).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (CH 268696) (a copy of the Swiss patent reference has been provided herein along with an English translation).
Fischer discloses (see Figs. 1-4) a hair removal device comprising the following claim limitations:
(claim 1) a body (A/B/C/D, Fig. 1) comprising a rod (C, Fig. 1); and a coil (E, Fig. 1) including a number of individual coils and disposed around a first portion (C) of the body (as expressly shown in Fig. 1), the coil (E) configured to (i.e. capable of) rotate about the body and trap hairs from the skin in spaces between the individual coils as the coil (E) rotates (as expressly shown in Fig. 4; see lines 61-71 and lines 80-81 of English translation); and
(claim 9) further comprising a flexible outer shell (F, Fig. 1) surrounding a second portion (at D) of the body (as expressly shown in Fig. 1, flexible outer spring F surrounds a second/lower portion of the wire body (A/B/C/D) at arch portion D).

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (TWM452671) (a copy of the Taiwanese patent reference has been provided herein along with an English translation).
Yu discloses (see Figs. 1-4) a hair removal device comprising the following claim limitations:
(claim 1) a body (11/12/30, Figs. 1-2) comprising a rod (30, Fig. 2); and a coil (41, Figs. 1-3) including a number of individual coils (as shown in Figs. 1-3) and disposed around a first portion (30) of the body (as shown in Figs. 1-3), the coil (41) configured to (i.e. capable of) rotate about the body (at 30) and trap hairs from the skin in spaces between the individual coils as the coil (41) rotates (see English translation, see Abstract; [0001]-[0003]; [0015]-[0016]); and
(claim 9) further comprising a flexible outer shell (10, Figs. 1-2) surrounding a second portion (at 11) of the body (as expressly shown in Figs. 1-2; [0011]-[0012]; elastic grip 10 expressly disposed over grip portion 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer as applied to claim 1 above, and further in view of Zeyger (US 2008/0190629).
Fischer, as applied above, discloses a hair removal device further comprising wherein the number of coils includes twelve individual coils (at least 12 individual coils expressly shown on spring E in Fig. 1) wherein the spring dimensions are quite similar (see Fischer translation, lines 45-61).  However, Fischer fails to expressly disclose two 
Zeyger teaches (see Figs. 1-3B) a highly similar coil-spring depilatory device and method comprising two stepped down coils (i.e. narrowest neck first region on each side of spring 10, and tapering intermediate portions on each side of spring 10) on each of a first side and a second side of the coil (10) (as best shown in Figs. 3A-3B; see Abstract) in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring (see Abstract; [0008]; [0014]-[0015]; [0017]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Fischer to have two stepped down coils on each of a first side and a second side of the coil in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring, as taught by Zeyger.  Regarding claim 3, it would have been obvious to construct the coil having the claimed dimensions, since such a modification would have involved a mere change in the size of a component.  A mere change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of Zeyger (US 2008/0190629).
Yu, as applied above, discloses a hair removal device further comprising wherein the number of coils includes twelve individual coils (at least 12 individual coils expressly shown on spring 41 in Figs. 1-3) wherein the spring dimensions are quite similar (see Yu translation, [0015]).  However, Yu fails to expressly disclose two stepped down coils on each of a first side and a second side of the coil having the claimed dimensions.  
Zeyger teaches (see Figs. 1-3B) a highly similar coil-spring depilatory device and method comprising two stepped down coils (i.e. narrowest neck first region on each side of spring 10, and tapering intermediate portions on each side of spring 10) on each of a first side and a second side of the coil (10) (as best shown in Figs. 3A-3B; see Abstract) in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring (see Abstract; [0008]; [0014]-[0015]; [0017]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Yu to have two stepped down coils on each of a first side and a second side of the coil in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring, as taught by Zeyger.  Regarding claim 3, it would have been obvious to construct the coil having the claimed dimensions, since such a modification would have In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer as applied to claim 1 above and/or Yu as applied to claim 1 above, and further in view of Shoavi (US D566,333) and/or Yang et al. (US 2009/0240260).
The difference between the Fischer and/or Yu and the claimed invention is that Fischer and/or Yu does not expressly disclose the device body being either substantially circular or substantially elliptical (i.e. Fischer and/or Yu each discloses a substantially hourglass-shape).  
Shoavi teaches (see Fig. 1) a similar hair removal device comprising a substantially circular outer body and/or Yang teaches (see handle/housing 10 in Fig. 1) a similar hair removal device comprising a substantially elliptical outer body.  Accordingly, the prior art references teach that it is well-known in the art that an hourglass shape, a circular shape, and an elliptical shape are elements that are functional equivalents for providing a graspable outer surface for a hair removal device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the circular shape taught by Shoavi or the elliptical shape taught by Yang for the hourglass shape of Fischer and/or Yu because these elements were known equivalents for providing a graspable outer surface within the hair removal device art.  The substitution would have resulted in the predictable results of providing a graspable outer surface to the hair removal device of Fischer and/or Yu.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer as applied to claim 1 above and/or Yu as applied to claim 1 above.
Fischer and/or Yu each discloses the claimed invention except for the specific claimed dimensions.  It would have been obvious to construct the hair removal device of Fischer and/or Yu with the claimed dimensions, since such a modification would have involved a mere change in the size of a component.  A mere change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer as applied to claim 1 above and/or Yu as applied to claim 1 above, and further in view of Stefanchik et al. (US 2006/0224184).
Fischer and/or Yu, as applied above, each discloses a hair removal device comprising all the limitations of the claim except for the coil including soap-coated 302SS stainless steel rod.  However, Stefanchik teaches a similar medical grade instrument comprising components comprising soap-coated 302SS stainless steel in order to beneficially provide a well-known lubricant to rotating or sliding components wherein the stainless steel material further beneficially provides well-known biocompatibility, low bending stiffness and high twisting stiffness ([0026]-[0028]; [0030]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Fischer and/or Yu to have the rod composed of soap-coated 302SS stainless steel in order to beneficially provide a well-.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (CH 268696) (a copy of the Swiss patent reference has been provided herein along with an English translation) in view of Yang et al. (US 2009/0240260) and Zeyger (US 2008/0190629).
Fischer discloses (see Figs. 1-4) a hair removal device comprising the following claim limitations:
(claim 10) a body (A/B/C/D, Fig. 1) comprising a rod (C, Fig. 1); and a coil (E, Fig. 1) disposed on a portion (C) of the body and configured to (i.e. capable of) rotate about the body (at C) and trap hairs from the skin in spaces between the individual coils as the coil (E) rotates (as expressly shown in Fig. 4; see lines 61-71 and lines 80-81 of English translation), the coil (E) including twelve full individual coils (as shown in Fig. 1, coil E has at least 12 coils);
(claim 15) further comprising a flexible outer shell (F, Fig. 1) surrounding a second portion (at D) of the elliptical body (as expressly shown in Fig. 1, flexible outer spring F surrounds a second/lower portion of the wire body (A/B/C/D) at arch portion D);
(claim 16) further comprising a gap formed in the body (A/B/C/D), the gap configured to (i.e. capable of) receive the coil (E) (see Fischer translation, lines 45-50; body expressly formed from a bent metal wire wherein spring E is 
(claim 17) further comprising a set of spacers (i.e. opposing wire bends at ends of arch C) disposed on each of the first end and second end of the coil (E) (as expressly shown in Fig. 1), the spacers configured to (i.e. capable of) facilitate rotation of the coil (E) while maintaining a position of the coil (E) on the body (as shown in Fig. 1; see Fischer translation at lines 45-52; wire bends expressly disclosed to guide spring rolling);
Fischer, as applied above, discloses a hair removal device comprising all the limitations of the claim except for the body being elliptical and first and second sets of stepped down coils having different outer diameters.  
Yang teaches (see handle/housing 10 in Fig. 1) a similar hair removal device comprising a substantially elliptical outer body.  Accordingly, Yang teaches that it is well-known in the art that an hourglass shape body (see Fischer, Fig. 1), and an elliptical shape body (see Yang, Fig. 1) are elements that are functional equivalents for providing a graspable outer surface for a hair removal device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the elliptical shape taught by Yang for the hourglass shape of Fischer because these elements were known equivalents for providing a graspable outer surface within the hair removal device art.  The substitution would have resulted in the predictable results of providing a graspable outer surface to the hair removal device of Fischer.  Fischer in view of Yang fails to disclose or teach first and second sets of stepped down coils having different outer diameters.
Zeyger teaches (see Figs. 1-3B) a highly similar coil-spring depilatory device and method comprising a first set of stepped down coils (i.e. conical tapering intermediate region on each side of spring 10) on each of a first end and a second end of the coil (10); and a second set of stepped down coils (i.e. narrowest second “neck” region on each end of spring 10) on each of the first end and the second end of the coil (10), an outer diameter of the second set of stepped down coils (i.e. narrowest neck ends regions) less than the full individual coils (i.e. widest central region) and the first set of stepped down coils (i.e. conical tapering intermediate regions) (as shown in Figs. 1-3B; see Abstract) in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring (see Abstract; [0008]; [0014]-[0015]; [0017]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Fischer in view of Yang to have a first set of stepped down coils on each of a first end and a second end of the coil; and a second set of stepped down coils on each of the first end and the second end of the coil, an outer diameter of the second set of stepped down coils less than the full individual coils and the first set of stepped down coils in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring, as taught by Zeyger.  
Regarding claims 11-14, Fischer in view of Yang and Zeyger teaches the claimed invention except for the specifically claimed dimensions.  It would have been obvious to construct the hair removal device of Fischer in view of Yang and Zeyger with the claimed dimensions, since such a modification would have involved a mere change in the size of a component.  A mere change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (TWM452671) (a copy of the Taiwanese patent reference has been provided herein along with an English translation) in view of Yang et al. (US 2009/0240260) and Zeyger (US 2008/0190629).
Yu discloses (see Figs. 1-4) a hair removal device comprising the following claim limitations:
(claim 10) a body (11/12/30, Figs. 1-2) comprising a rod (30, Fig. 2); and a coil (41, Figs. 1-3) disposed on a portion (30) of the body (as shown in Figs. 1-3) and configured to (i.e. capable of) rotate about the body (at 30) and trap hairs from the skin in spaces between the individual coils as the coil (41) rotates (see English translation, see Abstract; [0001]-[0003]; [0015]-[0016]), the coil (41) including twelve full individual coils (as shown in Figs. 1-3, coil 41 has at least 12 coils);
(claim 15) further comprising a flexible outer shell (10, Figs. 1-2) surrounding a second portion (at 11) of the body (as expressly shown in Figs. 1-2; [0011]-[0012]; elastic grip 10 expressly disposed over grip portion 11);
(claim 16) further comprising a gap (i.e. gap(s) at respective ends of wire body 30, as expressly shown in Fig. 2) formed in the body (11/12/30), the gap configured to (i.e. capable of) receive the coil (41) (see Yu translation, [0011]; [0014]-[0016]; body expressly formed from a bent metal wire wherein spring 41 is expressly capable of being pushed onto an end of the wire 30 to allow spring 41 to be rotatably disposed thereon);
(claim 17) further comprising a set of spacers (20, Figs. 1-4) disposed on each of the first end and second end of the coil (41) (as expressly shown in Figs. 1-4), the spacers (20) configured to (i.e. capable of) facilitate rotation of the coil (41) while maintaining a position of the coil (41) on the body (as shown in Figs. 1-2 and 4; see Yu translation, [0011]; [0013]-[0014] and [0016]; fixing rings 20 expressly disclosed to guide spring rolling);
Yu, as applied above, discloses a hair removal device comprising all the limitations of the claim except for the body being elliptical and first and second sets of stepped down coils having different outer diameters.  
Yang teaches (see handle/housing 10 in Fig. 1) a similar hair removal device comprising a substantially elliptical outer body.  Accordingly, Yang teaches that it is well-known in the art that an hourglass shape body (see Yu, Figs. 1-2), and an elliptical shape body (see Yang, Fig. 1) are elements that are functional equivalents for providing a graspable outer surface for a hair removal device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the elliptical shape taught by Yang for the hourglass shape of Yu because these elements were known equivalents for providing a graspable outer surface within the hair 
Zeyger teaches (see Figs. 1-3B) a highly similar coil-spring depilatory device and method comprising a first set of stepped down coils (i.e. conical tapering intermediate region on each side of spring 10) on each of a first end and a second end of the coil (10); and a second set of stepped down coils (i.e. narrowest second “neck” region on each end of spring 10) on each of the first end and the second end of the coil (10), an outer diameter of the second set of stepped down coils (i.e. narrowest neck ends regions) less than the full individual coils (i.e. widest central region) and the first set of stepped down coils (i.e. conical tapering intermediate regions) (as shown in Figs. 1-3B; see Abstract) in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring (see Abstract; [0008]; [0014]-[0015]; [0017]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Yu in view of Yang to have a first set of stepped down coils on each of a first end and a second end of the coil; and a second set of stepped down coils on each of the first end and the second end of the coil, an outer diameter of the second set of stepped down coils less than the full individual coils and the first set of stepped down coils in order to beneficially provide a wider diameter intermediate spring configuration wherein 
Regarding claims 11-14, Yu in view of Yang and Zeyger teaches the claimed invention except for the specifically claimed dimensions.  It would have been obvious to construct the hair removal device of Yu in view of Yang and Zeyger with the claimed dimensions, since such a modification would have involved a mere change in the size of a component.  A mere change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (CH 268696) (a copy of the Swiss patent reference has been provided herein along with an English translation) in view of Shoavi (US D566,333) and Zeyger (US 2008/0190629).
Fischer discloses (see Figs. 1-4) a hair removal device and method comprising the following claim limitations:
(claim 18) acquiring a hair removal tool that includes a rod body (A/B/C/D, Fig. 1); and a coil (E, Fig. 1) disposed around a portion (at C) of the rod body (as shown in Fig. 1), the coil (E) including a number of individual coils (as expressly shown in Fig. 1); and moving the hair removal tool along the skin such that the coil (E) rotates about the rod body (at C), trapping hairs from the skin in spaces between the individual coils as the coil (E) rotates (as expressly shown in Fig. 4; see lines 61-71 and lines 80-81 of English translation);
(claim 19) further comprising disposing the coil (E) through a gap formed in the rod body (A/B/C/D) (see Fischer translation, lines 45-50; body expressly formed from a bent metal wire wherein spring E is expressly pushed onto an end of the wire to allow spring E to be rotatably disposed thereon at arch C); and
(claim 20) further comprising disposing a flexible outer shell (F, see Fig. 1) around a second portion (at D, see Fig. 1) of the rod body via the gap (see Fischer translation, lines 45-50; body expressly formed from a bent metal wire wherein spring F is expressly pushed onto an end of the wire to allow spring F to be rotatably disposed thereon at arch C); and mechanically joining ends of the gap to close the gap formed in the closed shaped rod body (as shown in Fig. 1; see Fischer translation, lines 45-50; body expressly formed from a bent metal wire having springs pushed thereon the wire body and springs E/F mechanically couple/join ends of the wire gap thereunder to close the gap, as expressly shown in Fig. 1).
Fischer, as applied above, discloses a hair removal device and method comprising all the limitations of the claim except for the body being circular and the coil including stepped down coils on each of a first side and second side of the coil.  
Shoavi teaches (see Fig. 1) a similar hair removal device and method comprising a substantially circular outer body.  Accordingly, Shoavi teaches that it is well-known in the art that an hourglass shape body (see Fischer, Fig. 1), and an circular shape body (see Shoavi, Fig. 1) are elements that are functional equivalents for providing a graspable outer surface for a hair removal device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted 
Zeyger teaches (see Figs. 1-3B) a highly similar coil-spring depilatory device and method comprising stepped down coils (i.e. narrowest neck end regions and conical tapering intermediate regions on each side of spring 10) on each of a first end and a second end of the coil (10) (as shown in Figs. 1-3B; see Abstract) in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring (see Abstract; [0008]; [0014]-[0015]; [0017]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Fischer in view of Shoavi to have the coil including stepped down coils on each of a first side and second side of the coil in order to beneficially provide a wider diameter intermediate spring configuration wherein the stepped down opposing ends assist in keeping the functional/plucking middle zone of the spring centered and prevent the function spring zone from entering the respective opposing end zones of the spring, as taught by Zeyger.  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (TWM452671) (a copy of the Taiwanese patent reference has been provided herein along with an English translation)in view of Shoavi (US D566,333) and Zeyger (US 2008/0190629).
Yu discloses (see Figs. 1-4) a hair removal device and method comprising the following claim limitations:
(claim 18) acquiring a hair removal tool that includes a rod body (11/12/30, Figs. 1-2); and a coil (41, Figs. 1-2) disposed around a portion (at 30) of the rod body (as shown in Fig. 1), the coil (41) including a number of individual coils (as expressly shown in Figs. 1-3); and moving the hair removal tool along the skin such that the coil (41) rotates about the rod body (at 30), trapping hairs from the skin in spaces between the individual coils as the coil (41) rotates (see English translation, see Abstract; [0001]-[0003]; [0015]-[0016]));
(claim 19) further comprising disposing the coil (41) through a gap (i.e. gap(s) shown between respective ends of wire body 30 and ends of rod 12 with gaps secured by fixing rings 20, as expressly shown in Fig. 2) formed in the rod body (11/12/30) (see Yu translation, [0011]; [0014]-[0016]; body expressly formed from a bent metal wire wherein spring 41 is expressly sleeved onto an end of the wire 30 to allow spring 41 to be subsequently rolled thereon); and
(claim 20) further comprising disposing a flexible outer shell (10, Figs. 1-2) around a second portion (at 11, see Figs. 1-2) of the rod body via the gap (as expressly shown in Figs. 1-2; [0011]-[0012]; elastic grip 10 expressly disposed over grip portion 11 via end of rod 12); and mechanically joining ends of the 
Yu, as applied above, discloses a hair removal device and method comprising all the limitations of the claim except for the body being circular and the coil including stepped down coils on each of a first side and second side of the coil.  
Shoavi teaches (see Fig. 1) a similar hair removal device and method comprising a substantially circular outer body.  Accordingly, Shoavi teaches that it is well-known in the art that an hourglass shape body (see Yu, Figs. 1-2), and an circular shape body (see Shoavi, Fig. 1) are elements that are functional equivalents for providing a graspable outer surface for a hair removal device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the circular shape taught by Shoavi for the hourglass shape of Yu because these elements were known equivalents for providing a graspable outer surface within the hair removal device art.  The substitution would have resulted in the predictable results of providing a graspable outer surface to the hair removal device of Yu.  Yu in view of Shoavi fails to disclose or teach the coil including stepped down coils on each of a first side and second side of the coil.
Zeyger teaches (see Figs. 1-3B) a highly similar coil-spring depilatory device and method comprising stepped down coils (i.e. narrowest neck end regions and conical .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Daar et al. (US 4,960,421) Fig. 1 depicting an elliptical shaped depilatory rotating spring body (at 36/38 of Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771